DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/11/2021 has been entered.
	Information Disclosure Statement
Acknowledgement is hereby made of receipt of Information Disclosure Statements filed by applicant on 6/11/2021.
Status of the Claims
This office action is in response to the amendment filed on 6/08/2021.  Applicant amended claims 1, 2, and 20.  Claims 1-20 are currently pending and allowed below.
Response to Amendment
The claimed invention is patent-eligible under 35 U.S.C. § 101 since the direct incorporation of the citation and sensor data into the predictive computational model and detailed mapping integrates the judicial exception into a practical application.
Allowable Subject Matter
Claims 1-20 are allowed.
Reasons for Allowance
The closest prior art is Yan et al. (“Semantic trajectories: Mobility data computation and annotation” Z Yan, D Chakraborty, C Parent - ACM Transactions on …, 2013 - dl.acm.org) in view of Marcus (US 2009/0024430) and Sweeney et al. (US 2015/0161554).  The closest prior art teaches a system and method for visualizing parking enforcement officer movement in real time by retrieving a digital map representation of regions within a city within which beats for patrol by parking enforcement officers are located; fusing parking citation data and parking information received from sensors within the city directly into a predictive computational model of the city to determine estimates of parking violations expected to occur within the beats; interactively displaying an activity map of the parking enforcement officers on a display; assigning an activity plan with the estimates of parking violations determined by the predictive computational model to each of two or more of the officers, each activity displayed via the digital map; regularly tracking activities of the officers at timed intervals while on their respective beats throughout their duty shifts; and visually representing the physical movements of each of the officers along their respective beats by connecting tracked locations of the officer through the beat as a travel path depicted as connected segments on the digital map 
	The closest prior art does not teach requesting availability information from at least a portion of the officers; receiving from each of one or more officers in the portion, a reply comprising an activity of that officer and a potential economic impact of not performing the activity, wherein each reply is provided via conditional autonomous messaging; or that the selection is based on the replies from the officers in the portion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George H. Walker whose telephone number is (571)270-7056.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric W. Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George H Walker III/Examiner, Art Unit 3683                                                                                                                                                                                                        

/ERIC W STAMBER/Supervisory Patent Examiner, Art Unit 3683